DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 11 August 2021, the following occurred:
claims 1, 13, and 14 were amended.
Claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 October 2021 has been considered by the examiner.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a processing circuit as in claim 1; and
an obtaining circuit, a setting circuit, and a determining circuit as in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Page 7 regarding processing circuit and Page 11 regarding the obtaining, setting, and determining circuits).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step One:
The claim(s) recite(s) subject matter within a statutory category as a process (claim 14) and machine (claims 1-13) which recite steps of:  (claims 1, 13, and 14) receive an examination order, obtain past information, perform an automated analysis, set one or more additional examination orders, determine a proposed order, and transmit the proposed order.

Step 2A, Prong One:
receiving an examination order, performing an automated analysis, setting one or more additional examination orders, and determining a proposed order, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements precludes the steps from practically being performed by a human, or by a human with the aid of a computer. For example, but for the “processing circuit” language in claims 1 and 13 and “Computer-Aided Diagnosis (CAD) in claims 1, 13, and 14, receiving an examination order, performing an automated analysis, setting one or more additional examination orders, and determining a proposed order in the context of these claims encompass methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This step of perform an automated analysis, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing circuit” and corresponding “automated” language in claims 1 and 13 as well as the “Computer-Aided Diagnosis (CAD) in claims 1, 13, and 14, perform an automated analysis in the context of this claim encompasses a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 4-9, narrowing or defining the additional examination orders; claims 3, 7-12, narrowing or defining the proposed order, which all recite particular aspects of how setting one or more additional examination orders and determining a proposed order may be performed by a human but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “processing circuit” and “automated” and “Computer-Aided Diagnosis (CAD)” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification, Page 7, see MPEP 2106.05(f)); and
add insignificant extra-solution activity to the abstract idea (such as recitation of “obtain past information” amounts to mere data gathering; recitation of “a prior examination performed on a different day from a day an examination based on the examination order is performed” amounts to selecting a particular data source or type of 

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-12, reciting functions of the processing circuit, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 6, 8-9, reciting manipulation of past information and of past imaging data, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 2, 4, 5-9, and 12, referring to lesions, medical imaging, and reconstruction, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving an examination order over a communication network and transmitting the proposed order over the communication network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Unger et al. (US 2009/0006131 A1), hereinafter Unger, in view of Tsukagoshi et al. (US 2017/0323447 A1), hereinafter Tsukagoshi.

Claim 1:
Unger discloses:
A hospital information apparatus comprising: 
a processing circuit configured to:
Regarding the processing circuit, (see Claim Interpretation, above) [0013] and [0031] disclose the invention being executed on a computer, which must include a processor.
obtain past information related to the subject for whom the examination order is issued, the past information including an image corresponding to a prior examination performed on a different day from a day an examination based on the examination order is performed;
[0013]-[0021] disclose obtaining EMR data for patients, including imaging and non-imaging data. [0019], for example, discloses imaging being stored in an EMR and used for recommending and improving subsequent imaging. Also, Figure 3, [0033], steps 68 and 82. [0032]-[0036] disclose building/modifying/updating the EMR database, such as with imaging data (examination order), where the EMR data can then be used as in [0039] for influencing subsequent imaging. [0021] further discloses “the creation of the EMR database…may progress in multiple stages over long periods of time” and “may be an additive or iterative process building upon existing data, and adding data as it becomes available.”
perform an automated analysis on the obtained past information, the automated analysis including performance of one of (i) a segmentation process and (ii) a Computer-Aided Diagnosis (CAD) process on the image to extract from the image an examination result associated with the prior examination;
[0041] discloses “the EMR is analyzed for various candidate diagnoses” where “the EMR” is past information. Additionally, [0047] discloses [0048] “this information may be used to extract data or derive data from the EMR for use in performing subsequent imaging,” with specific examination results further discussed in [0048].
set one or more additional examination orders on a basis of the automated analysis performed on the past information
[0031] discloses analyzing the EMR data to recommend subsequent imaging and/or reconstruction. [0039] and Figure 3 disclose three uses for the EMR data for influencing subsequent imaging, including recommending subsequent image data acquisition. Also see [0041], disclosing a “subsequent imaging session is recommended to refine potential diagnoses” thereby making the additional examination order (subsequent imaging) based on the analysis of the past information (potential diagnoses from the EMR).
determine a proposed order from among the additional examination orders on a basis of a relationship between the examination order and the additional examination orders; and
[0032]-[0036] disclose building/modifying/updating the EMR database, such as with imaging data (examination order), where the EMR data can then be used as in [0039] for influencing subsequent imaging (additional examination orders). One such relationship might [0041]-[0043] to distinguish or refine potential diagnoses, such as after [0035] identifying tissues which might be indicative of disease states. This is even further explained in [0044].

While Unger does disclose receiving past imaging data and determining recommended subsequent imaging, Unger does not explicitly disclose “receive, via a communication network from a medical apparatus, an examination order issued for a subject,” "setting one or more additional examination orders before performing of an examination under the examination order," and “transmit, via the communication network to the medical apparatus, the proposed order.” However, Tsukagoshi does disclose “receive, via a communication network from a medical apparatus, an examination order issued for a subject,” "setting one or more additional examination orders before performing of an examination under the examination order," and “transmit, via the communication network to the medical apparatus, the proposed order.” Specifically, Tsukagoshi discloses:
receive, via a communication network from a medical apparatus, an examination order issued for a subject; and 
Figure 12 and [0087]-[0094] disclose an imaging procedure, where [0088]-[0090] disclose setting up the imaging procedure (i.e. positioning the patient) according to the examination order. [0091]-[0093] disclose support diagnosis processing, which is explained in greater detail in, for example, [0076]-[0077], where the medical apparatus executes support diagnosis processing based on the positioning image. As in [0096], this support diagnosis processing is used before main scanning to determine if additional sites 
set one or more additional examination orders
[0096]-[0098] disclose modifying the examination order prior to main scanning (i.e. before performing of an examination under the examination order) or, specifically regarding [0098], setting additional examination orders (i.e. “In other words, the support diagnosis function changes the imaging plan to execute high-definition imaging only on a part detected as a lesion site without executing main scanning under the imaging condition selected in advance. Then, for example, the scan control circuitry executes main scanning…in addition to the imaging condition selected in advance as the imaging plan of main scanning.”).
transmit, via the communication network to the medical apparatus, the proposed order.
[0024] discloses transmitting an order to an X-ray CT apparatus (i.e. medical apparatus), with Unger specifically disclosing proposed orders. Additionally, [0096]-[0099] of Tsukagoshi disclose order modifications (i.e. proposed orders). This is within the greater context of applicant’s invention, as best [0096]-[0099], with [0096] specifying the first embodiment (which includes [0024]) and [0097] specifies the context of reducing patient and radiologist burden by reducing number of examinations.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Unger with “receive, via a communication network from a medical apparatus, an examination order issued for a subject,” "setting one or more additional examination orders before performing of an examination under the examination order," and “transmit, via the communication network to the medical apparatus, the proposed order” as disclosed by Tsukagoshi. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Unger in order to “easily find a part failing to be recognized as a part having a possibility of being a lesion site before main scanning” (Tsukagoshi:  [0096]) which can help “shorten time to perform an accurate diagnosis” and “reduce the burden on the patient without forcing the patient to have a plurality of examinations” (Tsukagoshi:  [0097]).

Claim 2:  Unger in view of Tsukagoshi discloses the apparatus of claim 1. Unger further discloses: 
the additional examination orders are for examining the subject for a lesion suspected to occur in the subject.
[0035] discloses an initial identification of tissues which might be indicative of disease states. [0041]-[0043] subsequent imaging 

Claim 3:  Unger in view of Tsukagoshi discloses the apparatus of claim 1. Unger further discloses:
the proposed order is an examination order that is either to be presented to a user or to be executed.
[0051] and [0054] disclose the proposed order being done directly (executed automatically) or provided to a clinician or radiologist (user).

Claim 4:
Unger in view of Tsukagoshi discloses the apparatus of claim 1, as discussed above.
	Unger does not further disclose:
the additional examination orders are for examining the subject for a lesion that is different from a lesion for which an examination is performed under the examination order.
	
	Tsukagoshi discloses the additional examination orders are for examining the subject for a lesion that is different from a lesion for which an examination is performed under the examination order ([0099] discloses modifying (additional examination order) an imaging plan (examination order) to image "numerous parts." For example, when there are a plurality of lesions in the chest, the imaging plan can be changed to image the entire chest). 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Unger in order to perform imaging, including imaging of all of the "numerous parts" (Tsukagoshi:  [0099]).

Claim 5:  Unger in view of Tsukagoshi discloses the apparatus of claim 1. Unger further discloses:
the examination order and the additional examination orders each instruct either that an image of the subject be taken by using a medical image diagnosis apparatus or that a specimen acquired from the subject be analyzed.
[0022] discloses past information being used to influence subsequent medical imaging. [0023] discloses laboratory analysis as additional non-imaging data to be acquired.

Claim 6:  Unger in view of Tsukagoshi discloses the apparatus of claim 1. Unger further discloses:
the processing circuit is configured to speculate a lesion suspected to occur in the subject on a basis of the past information, and
[0041] discloses refining diagnoses of a patient based on the EMR data (past information). [0034] discloses, in the context of [0032] [0035] discloses tissues which might be indicative of disease states. The processing circuit is discussed in claim 1, above.
the processing circuit sets the additional examination orders for examining the subject for the speculated lesion.	
[0041]-[0043] disclose distinguishing or refining potential diagnoses, one of which may be regarding a tumor as discussed above and in [0034] (where a tumor is a type of lesion). Additionally, [0035] discloses tissues which might be indicative of disease states. [0051] and [0054] disclose the proposed order being done directly (executed automatically) or provided to a clinician or radiologist (user). The processing circuit is discussed in claim 1, above.

Claim 7:
Unger in view of Tsukagoshi discloses the apparatus of claim 1, as discussed above.
	Unger does not further disclose:
the processing circuit determines at least one of the additional examination orders indicating that an image taking area of the examination order be expanded, as the proposed order to be presented to a user.
	
	Tsukagoshi discloses the processing circuit determines at least one of the additional examination orders indicating that an image taking area of the examination order be expanded, as [0099] and [0101] disclose changing the range of the imaging plan (examination order) to include more parts than were to previously be imaged (expand the image taking area)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Unger with the processing circuit determines at least one of the additional examination orders indicating that an image taking area of the examination order be expanded, as the proposed order to be presented to a user as disclosed by Tsukagoshi. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Unger in order to include all of "the parts subjected to high-definition imaging" within a single image, such as when a plurality of lesions are present in the chest, so the image plan is changed "to capture a high-definition image of the entire chest" (Tsukagoshi:  [0099]).

Claim 8:  Unger in view of Tsukagoshi discloses the apparatus of claim 1. Unger further discloses:
the processing circuit determines at least one of the additional examination orders indicating that a reconstruction process be performed by using one selected from between data from past and data newly imaged, as the proposed order to be presented to a user.	
[0046] discloses one recommendation for subsequent imaging data acquisition being "reconstruction techniques that can be used on 

Claim 9:  Unger in view of Tsukagoshi discloses the apparatus of claim 1. Unger further discloses:
when it is possible to execute, without a user’s confirmation, at least one of the additional examination orders indicating that a reconstruction process be performed by using one selected from between data from past and data newly imaged, the processing circuit determines said at least one of the additional examination orders as the proposed order to be executed automatically.	
Figure 5, steps 114 and 116; [0054] discloses the recommendations (additional examination orders) being executed directly (automatically), where [0046] reconstruction can be a recommendation and can be used on existing or subsequently acquired image data. The processing circuit is discussed in claim 1, above.

Claim 10:  Unger in view of Tsukagoshi discloses the apparatus of claim 1. Unger further discloses:
the processing circuit is configured to calculate an additional cost of executing each of the additional examination orders, and
[0045]
the processing circuit determines the proposed order on a basis of the additional costs.	
[0045] discloses weighted values associated with the cost, where the different factors influence the recommendation (including radiation dose, financial cost, and time cost). The processing circuit is discussed in claim 1, above.

Claim 11:  Unger in view of Tsukagoshi discloses the apparatus of claim 10. Unger further discloses:
when the proposed order is presented, the additional costs are also presented together therewith.	
[0045] discloses the factors/costs being included with the recommendation (proposed order).

Claim 12:  Unger in view of Tsukagoshi discloses the apparatus of claim 1. Unger further discloses:
when the proposed order is presented, image or non-image information related to the proposed order is presented together therewith.
[0046] discloses components of the recommendation (proposed order) presented, including at least image information.

Claim 13:  
Unger discloses:
A hospital information system comprising:
an obtaining circuit configured to obtain past information related to the subject for whom the examination order is issued, the past information including an image corresponding to a prior examination performed on a different day from a day an examination based on the examiner order is performed;
[0013]-[0021] disclose obtaining EMR data for patients, including imaging and non-imaging data. [0019], for example, discloses imaging being stored in an EMR and used for recommending and improving subsequent imaging. Also, Figure 3, [0033], steps 68 and 82. [0032]-[0036] disclose building/modifying/updating the EMR database, such as with imaging data (examination order), where the EMR data can then be used as in [0039] for influencing subsequent imaging. Regarding the obtaining circuit, (see Claim Interpretation, above) [0013] and [0031] disclose the invention being executed on a computer, which must include a processor. [0021] further discloses “the creation of the EMR database…may progress in multiple stages over long periods of time” and “may be an additive or iterative process building upon existing data, and adding data as it becomes available.”
an analysis circuit configured to perform an automated analysis on the obtained past information, the automated analysis including performance of one of (i) a segmentation process and (ii) a Computer-Aided Diagnosis (CAD) process on the image to extract from the image an examination result associated with the prior examination;
[0041] discloses “the EMR is analyzed for various candidate diagnoses” where “the EMR” is past information. Additionally, [0047] discloses [0048] “this information may be used to extract data or derive data from the EMR for use in performing subsequent imaging,” with specific examination results further discussed in [0048].
a setting circuit configured to set one or more additional examination orders on a basis of automated analysis performed on the past information
[0031] discloses analyzing the EMR data to recommend subsequent imaging and/or reconstruction. [0039] and Figure 3 disclose three uses for the EMR data for influencing subsequent imaging, including recommending subsequent image data acquisition. Regarding the setting circuit, (see Claim Interpretation, above) [0013] and [0031] disclose the invention being executed on a computer, which must include a processor.
a determining circuit configured to determine a proposed order form among the additional examination orders on a basis of a relationship between the examination order and the additional examination orders,	
[0032]-[0036] disclose building/modifying/updating the EMR database, such as with imaging data (examination order), where the EMR data can then be used as in [0039] for influencing subsequent imaging (additional examination orders). One such relationship might be [0041]-[0043] to distinguish or refine potential diagnoses, such as [0035] identifying tissues which might be indicative of disease states. Regarding the determining circuit, (see Claim Interpretation, above) [0013] and [0031] disclose the invention being executed on a computer, which must include a processor. This is even further explained in [0044].

While Unger does disclose receiving past imaging data and determining recommended subsequent imaging, Unger does not explicitly disclose “interface circuitry configured to receive, via a communication network from a medical apparatus, an examination order issued for a subject;” "setting one or more additional examination orders before performing of an examination under the examination order;" and “wherein the interface circuitry is configured to transmit, via the communication network to the medical apparatus, the proposed order.” However, Tsukagoshi does disclose “interface circuitry configured to receive, via a communication network from a medical apparatus, an examination order issued for a subject;” "setting one or more additional examination orders before performing of an examination under the examination order;" and “wherein the interface circuitry is configured to transmit, via the communication network to the medical apparatus, the proposed order.” Specifically, Tsukagoshi discloses:
interface circuitry configured to receive, via a communication network from a medical apparatus, an examination order issued for a subject;
Figure 12 and [0087]-[0094] disclose an imaging procedure, where [0088]-[0090] disclose setting up the imaging procedure (i.e. positioning the patient) according to the examination order. [0091]-[0093] disclose support diagnosis [0076]-[0077], where the medical apparatus executes support diagnosis processing based on the positioning image. As in [0096], this support diagnosis processing is used before main scanning to determine if additional sites require imaging. The ‘positioning image used for support diagnosis processing’ constitutes ‘receiving an examination order issued for a subject’ because the positioning image corresponds to the examination order, which is subsequently used to determine additional examination orders, as in applicant’s claims.
a setting circuit configured to set one or more additional examination orders
[0096]-[0098] disclose modifying the examination order prior to main scanning (i.e. before performing of an examination under the examination order) or, specifically regarding [0098], setting additional examination orders (i.e. “In other words, the support diagnosis function changes the imaging plan to execute high-definition imaging only on a part detected as a lesion site without executing main scanning under the imaging condition selected in advance. Then, for example, the scan control circuitry executes main scanning…in addition to the imaging condition selected in advance as the imaging plan of main scanning.”).
 wherein the interface circuitry is configured to transmit, via the communication network to the medical apparatus, the proposed order.
[0024] discloses transmitting an order to an X-ray CT apparatus (i.e. medical apparatus), with Unger specifically disclosing proposed orders. Additionally, [0096]-[0099] of Tsukagoshi disclose order modifications (i.e. proposed orders). This is within the greater context of applicant’s invention, as best exemplified in [0096]-[0099], with [0096] specifying the first embodiment (which includes [0024]) and [0097] specifies the context of reducing patient and radiologist burden by reducing number of examinations.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Unger with “interface circuitry configured to receive, via a communication network from a medical apparatus, an examination order issued for a subject;” "setting one or more additional examination orders before performing of an examination under the examination order;" and “wherein the interface circuitry is configured to transmit, via the communication network to the medical apparatus, the proposed order” as disclosed by Tsukagoshi. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Unger in order to “easily find a part failing to be recognized as a part having a possibility of being a lesion site before main scanning” (Tsukagoshi:  [0096]) which can help “shorten time to perform an accurate diagnosis” and “reduce the burden on the patient without forcing the patient to have a plurality of examinations” (Tsukagoshi:  [0097]).

Claim 14: 
 discloses:
A hospital information processing method comprising:
obtaining past information related to the subject for whom the examination order is issued, the past information including an image corresponding to a prior examination performed on a different day from a day an examination based on the examination order is performed;
[0013]-[0021] disclose obtaining EMR data for patients, including imaging and non-imaging data. [0019], for example, discloses imaging being stored in an EMR and used for recommending and improving subsequent imaging. Also, Figure 3, [0033], steps 68 and 82. [0032]-[0036] disclose building/modifying/updating the EMR database, such as with imaging data (examination order), where the EMR data can then be used as in [0039] for influencing subsequent imaging. [0021] further discloses “the creation of the EMR database…may progress in multiple stages over long periods of time” and “may be an additive or iterative process building upon existing data, and adding data as it becomes available.”
perform an automated analysis on the obtained past information, the automated analysis including performance of one of (i) a segmentation process and (ii) a Computer-Aided Diagnosis (CAD) process on the image to extract from the image an examination result associated with the prior examination;
[0041] discloses “the EMR is analyzed for various candidate diagnoses” where “the EMR” is past information. Additionally, [0047] discloses determining “whether particular computer aided diagnosis, analysis, [0048] “this information may be used to extract data or derive data from the EMR for use in performing subsequent imaging,” with specific examination results further discussed in [0048].
setting one or more additional examination orders on a basis of the automated analysis performed on the past information
[0031] discloses analyzing the EMR data to recommend subsequent imaging and/or reconstruction. [0039] and Figure 3 disclose three uses for the EMR data for influencing subsequent imaging, including recommending subsequent image data acquisition.
determining a proposed order from among the additional examination orders on a basis of a relationship between the examination order and the additional examination orders; and
[0032]-[0036] disclose building/modifying/updating the EMR database, such as with imaging data (examination order), where the EMR data can then be used as in [0039] for influencing subsequent imaging (additional examination orders). One such relationship might be [0041]-[0043] to distinguish or refine potential diagnoses, such as after [0035] identifying tissues which might be indicative of disease states. This is even further explained in [0044].

Unger does disclose receiving past imaging data and determining recommended subsequent imaging, Unger does not explicitly disclose “receive, via a communication network from a medical apparatus, an examination order issued for a subject,” "setting one or more additional examination orders before performing of an examination under the examination order," and “transmit, via the communication network to the medical apparatus, the proposed order.” However, Tsukagoshi does disclose “receive, via a communication network from a medical apparatus, an examination order issued for a subject,” "setting one or more additional examination orders before performing of an examination under the examination order," and “transmit, via the communication network to the medical apparatus, the proposed order.” Specifically, Tsukagoshi discloses:
receiving, via a communication network from a medical apparatus, an examination order issued for a subject;
Figure 12 and [0087]-[0094] disclose an imaging procedure, where [0088]-[0090] disclose setting up the imaging procedure (i.e. positioning the patient) according to the examination order. [0091]-[0093] disclose support diagnosis processing, which is explained in greater detail in, for example, [0076]-[0077], where the medical apparatus executes support diagnosis processing based on the positioning image. As in [0096], this support diagnosis processing is used before main scanning to determine if additional sites require imaging. The ‘positioning image used for support diagnosis processing’ constitutes ‘receiving an examination order issued for a subject’ because the positioning image corresponds to the examination order, which is 
setting one or more additional examination orders
[0096]-[0098] disclose modifying the examination order prior to main scanning (i.e. before performing of an examination under the examination order) or, specifically regarding [0098], setting additional examination orders (i.e. “In other words, the support diagnosis function changes the imaging plan to execute high-definition imaging only on a part detected as a lesion site without executing main scanning under the imaging condition selected in advance. Then, for example, the scan control circuitry executes main scanning…in addition to the imaging condition selected in advance as the imaging plan of main scanning.”).
transmit, via the communication network to the medical apparatus, the proposed order.
[0024] discloses transmitting an order to an X-ray CT apparatus (i.e. medical apparatus), with Unger specifically disclosing proposed orders. Additionally, [0096]-[0099] of Tsukagoshi disclose order modifications (i.e. proposed orders). This is within the greater context of applicant’s invention, as best exemplified in [0096]-[0099], with [0096] specifying the first embodiment (which includes [0024]) and [0097] specifies the context of reducing patient and radiologist burden by reducing number of examinations.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Unger with “receive, via a communication network from a medical apparatus, an examination order issued for a subject," "setting one or more additional examination orders before performing of an examination under the examination order," and “transmit, via the communication network to the medical apparatus, the proposed order” as disclosed by Tsukagoshi. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Unger in order to “easily find a part failing to be recognized as a part having a possibility of being a lesion site before main scanning” (Tsukagoshi:  [0096]) which can help “shorten time to perform an accurate diagnosis” and “reduce the burden on the patient without forcing the patient to have a plurality of examinations” (Tsukagoshi:  [0097]).

Response to Arguments
Regarding 101, applicant argues the amended claim feature of “perform an automated analysis on the obtained past information, the automated analysis including performance of one of (i) a segmentation process and (ii) a Computer-Aided Diagnosis (CAD) process on the image to extract from the image an examination result associated with the prior examination” are “clearly technological features,” are integral for proper functioning of the claimed invention, and do not constitute insignificant extra-solution activity. Applicant concludes the claims are 101 eligible.


Regarding 103, applicant’s argues Tsukagoshi fails to disclose or suggest the limitation of “set one or more additional examination orders on a basis of the automated analysis performed on the past information, before performing of an examination under the examination order.” As discussed above, this limitation is disclosed by the combination of Unger and Tsukagoshi. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Specifically, [0031] of Unger discloses analyzing the EMR data to recommend subsequent imaging and/or reconstruction. Unger [0039] and Figure 3 disclose three uses for the EMR data for influencing subsequent imaging, including recommending subsequent image data acquisition. Furthermore, [0041] discloses a “subsequent imaging session is recommended to refine potential diagnoses” thereby making the additional examination order (subsequent imaging) based on the analysis of the past information (potential diagnoses from the EMR). While Unger does disclose analysis of past information to recommend additional examination orders, Unger does not explicitly disclose “before performing of an examination under the  of Tsukagoshi disclose modifying the examination order prior to main scanning (i.e. before performing of an examination under the examination order) or, specifically regarding [0098], setting additional examination orders. Specifically, [0098] Tsukagoshi discloses “In other words, the support diagnosis function changes the imaging plan to execute high-definition imaging only on a part detected as a lesion site without executing main scanning under the imaging condition selected in advance. Then, for example, the scan control circuitry executes main scanning…in addition to the imaging condition selected in advance as the imaging plan of main scanning.”). The examiner maintains that the combination of Unger and Tsukagoshi disclose the argued limitation.
Regarding the newly added limitation of “performed on a different day from a day an examination based on the examination order is performed,” the examiner relies on Unger. Specifically, [0021] of Unger discloses “the creation of the EMR database…may progress in multiple stages over long periods of time” and “may be an additive or iterative process building upon existing data, and adding data as it becomes available.” The rejection of this amended limitation is discussed in greater detail above, in the corresponding rejection of claims 1, 13, and 14. Accordingly, the 103 rejection of claims 1-14 has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.L.S./Examiner, Art Unit 3626  

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626